Exhibit 10.6

Power of Attorney

The company, Beijing Century High-Tech Investment Co., Ltd, registered in the
People’s Republic of China (“China”), with enterprise registration number
110000003484202, is the shareholder of Beijing Gamease Age Digital Technology
Co., Ltd. (“Gamease”), holding 100% equity interests of Gamease. The company
hereby agrees and irrevocably grants the person (“fiduciary”) who is appointed
by the board of Beijing AmazGame Age Internet Technology Co., Ltd. (“AmazGame”)
upon written resolutions from time to time with the following rights during the
term of this Power of Attorney:

Authorize the fiduciary as the unique and exclusive attorney of the company and
solely represent the company to exercise the shareholder’s all the due rights
according to the Chinese laws and Gamease’s Articles of Association (including
current and future amendments from time to time), including but not limited to
the right to call the shareholder’s meeting (if applicable), accept the notice
regarding the shareholder’s meeting (if applicable) and discussion procedure,
participate in the shareholder’s meeting and exercise the voting right (if
applicable , including but not limited to nominate, elect or appoint the
director, general manager, financial controller or other senior management
personnel, and the matters of dividend distribution etc.), make any shareholder
decision, sell or transfer any or all of the equity interests of Gamease owned
by himself/herself.

Such authorization and appointment are based upon the precondition that the
fiduciary is acting as an employee of AmazGame or its affiliates. Once the
fiduciary loses his/her title or position in AmazGame or its affiliates, or the
board of AmazGame terminates such authorization and appointment in written
notice, the authorization and appointment that granted by the company shall be
immediately void. The company will designate/authorize the other individual
nominated by the board of AmazGame in written resolutions to exercise all the
above shareholder’s due rights.

The term of this Power of Attorney has the same term as the Business Operation
Agreement that entered by Gamease, AmazGame and other party in April 15, 2015.
If the foregoing Business Operation Agreement is terminated early or extended in
accordance with the terms of this agreement, this Power of Attorney shall
terminate at the same time as the Business Operation Agreement, or extend at the
same time with the same extension of maturity as the Business Operation
Agreement. Within the term of this Power of Attorney, this Power of Attorney
shall not be revised or terminated without the written consent of AmazGame.

Beijing Century High-Tech Investment Co., Ltd (Signature/Seal)

April 15, 2015